           Case 2:14-cv-02222-JCM-NJK Document 220 Filed 09/11/19 Page 1 of 2



     CHARLIE H. LUH, ESQ.
 1   Nevada State Bar No. 6726
     CRAIG D. SLATER, ESQ.
 2   Nevada State Bar No. 8667
     LUH & ASSOCIATES
 3
     8987 W. Flamingo Road, Suite 100
 4   Las Vegas, Nevada 89147
     T: (702) 367-8899 F: (702) 384-8899
 5   Attorneys for Third-Party Defendant
     HARRISON LANDSCAPE COMPANY, LLC
 6

 7                                  UNITED STATES DISTRICT COURT

 8                                          DISTRICT OF NEVADA

 9                                                * * * * *

10   AZURE MANOR/RANCHO DE PAZ                               CASE NO. 2:14-cv-02222-JCM-NJK
     HOMEOWNERS ASSOCIATION, a Nevada
11   residential, common-interest planned community,

12                 Plaintiff,                                Stipulation and Order for Dismissal with Prejudice
            vs.                                              as to Third-Party Defendant Harrison Landscape
13                                                           Company, LLC
     D.R. HORTON, INC., a Delaware corporation, and
14   DOES 1-100, inclusive,
15             Defendant.
16   D.R. HORTON, INC.,

17                 Third-Party Plaintiff,
            vs.
18
     ALLARD ENTERPRISES d/b/a IRON
19   SPECIALISTS; AMERICAN ASPHALT &
     GRADING COMPANY; ATRIUM DOOR AND
20   WINDOW COMPANY; BEBOUT CONCRETE,
     INC.; BEL-AIR PLASTERING, INC.; CENTRAL
21   VALLEY INSULATION; CREATIVE TOUCH
     INTERIORS, INC.; DISTINCTIVE MARBLE,
22   INC.; EFFICIENT ENTERPRISES, INC. d/b/a
     EFFICIENT ELECTRIC, INC.; GILMORE
23   CONSTRUCTION, LLC; HARRISON
     LANDSCAPE COMPANY, LLC; MAJESTIC
24
     PLUMBING, INC.; NEVADA LANDSCAPING
25   INC.; NEW CREATION MASONRY, INC.; OPM,
     INC. d/b/a CONSOLIDATED ROOFING;



                                                       -1-
           Case 2:14-cv-02222-JCM-NJK Document 220 Filed 09/11/19 Page 2 of 2



     QUALITY WOOD PRODUCTS LTD.; SILVER
 1   STATE FIREPLACES, INC.; SOUTHERN
     NEVADA PAVING, INC.; SUMMIT DRYWALL
 2   & PAINT, LLC; SUNRISE MECHANICAL, INC.;
     SUNSTATE COMPANIES, INC. d/b/a
 3
     SUNSTATE LANDSCAPE; WESTERN
 4   SHOWER DOOR; ZEPEDA BROS. PAINT &
     DRYWALL, LLC; and DOES 1 through 150,
 5
                     Third-Party Defendants.
 6
             IT IS HEREBY STIPULATED by Defendants/Third-Party Plaintiffs D.R. HORTON, INC. and
 7
     Third-Party Defendant HARRISON LANDSCAPE COMPANY, LLC., that Third-Party Defendant
 8
     HARRISON LANDSCAPE COMPANY, LLC is hereby dismissed from the above-captioned matter with
 9
     prejudice. This Stipulation is entered into in good faith, in the interest of judicial economy, and not for the
10
     purposes of delay. Each party to bear its own fees and costs.
11

12   DATED: July 5, 2019                                     DATED: July 5, 2019

13   LUH & ASSOCIATES                                        WOOD SMITH HENNING & BERMAN

14   /s/ Charlie H. Luh, Esq.                                /s/ Elisa Wyatt
     _______________________________                          _______________________________
15   CHARLIE H. LUH, ESQ.                                     JOEL D. ODOU, ESQ.
     Nevada State Bar No. 6726                                Nevada State Bar No. 7468
16   CRAIG D. SLATER, ESQ.                                    ELISA WYATT, ESQ.
     Nevada State Bar No. 11579                               Nevada State Bar No. 13034
17   8987 W. Flamingo Road, Suite 100                         2881 Business Park Court, Suite 200
     Las Vegas, Nevada 89147                                  Las Vegas, Nevada 89128
18   Attorneys for Third-Party Defendant                      Attorneys for Defendants
     HARRISON LANDSCAPE                                       D.R. HORTON, INC.
19
     COMPANY, LLC
20
             IT IS SO ORDERED.
21

22

23                           UNITED STATES DISTRICT JUDGE

24                                      September 13, 2019
                             DATED:
25




                                                            -2-
